Case 9:17-cv-01036-MAD-ATB

Document 58-13 Filed 08/31/20 Page 1 of 4

07/09/18 SDCPO008 INMATE DISCIPLINARY HISTORY *FPMS* PAGE 002
INMATE ID#: 11A4897 BROWN, DONNESIA LOCATION: CLINTON GEN
TIER 2 INCIDENT: 02/18/16 12:30 PH CO BARRON, J A SOUTHPORT
HEARING : 02/22/16 09:35 AM LT GANTERT, R SOUTHPORT
106.10 DIRECT ORDER 109.12 MOVEMENT VIO.
15 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 05/20/16 06/04/16
15 D PHONE SERVICE DTES 05/20/16 06/04/16
15 D KEEPLOCK PACKAGE COMHISSARY PHONE SUSPD TO 04/22/16
TIER 3 INCIDENT: 01/21/16 03:30 PM CO CORNELL, MS AUBURN GENER
HEARING : 01/28/16 10:07 AM CHO BAUERSFELD, &2 N AUBURN GENER
1135.10 WEAPON 113.11 ALTERED ITEM ‘
120 D SHU PACKAGE COMMISSARY SERVICE DTES 01/21/16 05/20/16
120 D PHONE . SERVICE DTES 01/21/16 05/20/16
69 D. SHU -PACKAGE COMMISSARY PHONE SUSPD TO 07/26/15
TIER 2 INCIDENT: O1/08/16 09:45 PM CO ZEWHR, RC AUBURN GENER
HEARING O1/13/16 10:21 AM LT FASCE, J J AUBURN GENER

104.11 VIOLENT CONDUCT
106.10 DIRECT ORDER

104.13

CREATE DISTURB 100.13 FIGHTING

14 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES O1L/08/16 01/22/16
14 D PHONE SERVICE DTES 01/08/16 01/22/16
7 D KEEPLOCK PACKAGE COMMISSARY PHONE SUSPD TO 03/13/16
TIER 2 INCIDENT: 06/08/15 03:00 PH CO SMITH, MA AUBURN GENER
HEARING : 06/14/15 09:53 AM LT ABATE, TC AUBURN GENER
104.13 CREATE DISTURB 107.10 INTERFERENCE 106.10 DIRECT ORDER
180.10 FACIL VISITING
6 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 06/08/15 06/14/15
6 D PHONE SERVICE DTES 06/08/15 06/14/15
15 D KEEPLOCK PACKAGE COMMISSARY PHONE SUSPD TO 09/12/15
TIER 2 INCIDENT: 01/14/15 09:15 AM TCHR STODDARD, S H AUBURN GENER
HEARING : 01/20/15 01:06 PM LT VASILE, JL AUBURN GENER
104.13 CREATE DISTURB 107.10 INTERFERENCE 106.10 DIRECT ORDER
102/10 THREATS .
30 D KEEPLOCK PACKAGE ‘COMMISSARY SERVICE DTES 01/16/15 02/13/15
30 D PHONE SERVICE DYES 01/16/15 02/13/15
REFERRALS /
TIER 3 -INCEDENT: 10/20/14¢°12:1r9 PMH CC ‘GUIDO AUBURN GENER
HEARING : 10/22/14 10:44 AM CHO B. BAUERSFELD AUBURN GENER
113.24 DRUG USE
45 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 10/20/14 12/04/14
45 D PHONE SERVICE DTES 10/20/14 12/04/14
45 D KEEPLOCK PACKAGE COMHISSARY PHONE SUSPD TO 04/20/15
TIER 2 INCIDENT: 09/09/14 09:15 AM TCHR SMALDONE AUBURN GENER
HEARING : 09/15/14 01:53 PM LT J. VASILE AUBURN GENER
104,13 CREATE DISTURB 107.10 INTERFERENCE 106.10 DIRECT ORDER
109,12 MOVEMENT VIQ.
15 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 09/09/14 09/24/14
15 D PHONE SERVICE DTES 09/09/14 09/24/16
REFERRALS /
TIER 3 INCIDENT: 10/20/13 09:40 AM CO J.DAUGHERTY ELMIRA GENER
HEARING 10/21/13 03:26 PM VSUP MAHUNIK ELMIRA GENER
APPEAL :; 12/24/13 AFFIRMED ADIR VENETTOZZI CENTRAL OFF
DIS.REV : 12/16/13 SHMC CAPT CAYUG SHU200
NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

sok

if : a art ¥

Brown v. Cornell, 9:17-cv-1036 000003. .

ines at Hae GNre
Case 9:17-cv-01036-MAD-ATB Document 58-13 Filed 08/31/20 Page 2 of 4
07/09/18 spcroos INMATE DISCIPLINARY HISTORY XFPMS* PAGE 003

INMATE [D&:! 1144897" BROWN; DONNESTA ns LOCATION:..CLINTON GEN™

113.10 WEAPON

34H 4 D SHU PACKAGE COMMISSARY SERVICE DTES 10/20/13 01/24/14
3.4 4 D PHONE SERVICE DTES 10/20/13 01/24/14
1M GOOD TIME
TIER 3 INCIDENT: 12/13/12 09:00 AM INST KAVANAUGH MARCY
HEARING : 12/21/12 12:03 PM DSS GEOGHEGAN MARCY
DIS.REV : 01/28/13 CAPT WEBER MIDST SHU200
104.11 VIOLENT CONDUCT 100.11 ASSAULT ON STAFF 107.10 INTERFERENCE
106.10 DIRECT ORDER
75 D SHU PACKAGE COMMISSARY SERVICE DTES 12/13/12 02/26/13
75 D PHONE SERVICE DTES 12/13/12 02/26/13
6M GOOD TIME
TIER 2 INEIDENT: 12/01/12 03:46 PM CO T. JASEWICZ MARCY
HEARING : 12/06/12 10:15 AM LT COUGHLIN MARCY
122.10 SMOKING
15 D PACKAGE COMMISSARY SERVICE DTES 12/04/12 12/19/12
TIER 2 INCIDENT: 08/23/12 04:51 PM CO J.CALLAHAN ' MARCY : 2
HEARING : 09/03/12 10:36 AM LT COUGHLIN MARCY
106.10 DIRECT ORDER 109.10 OUT OF PLACE ‘
15 D.RECREATION PACKAGE “i SERVICE DYES 09/03/12 09/18/12
ae bah eee ak an ech Te oem Be ae ce a Bee rnc aa npc cm eer am nae Re Oe em Bee sep perms eed ea daa Lev.
TIER 2 INCIDENT: 07/24/12 06:48 PM CO J. CALLAHAN HARCY
HEARING : 08/01/12 10:45 AM LT COUGHLIN MARCY
122.10 SMOKING
7 D WORK DET SERVICE DTES 08/01/12 08/08/12
15 D RECREATION SUSPD TO 10/30/12

NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

¥**SUCCESSFUL PRINT COMPLETIONxx*

Brown v. Cornell, 9:17-cv-1036 000004
Case 9:17-cv-01036-MAD-ATB Document 58-13 Filed 08/31/20 Page 3 of 4

07/09/18 SDCPO08 INMATE DISCIPLINARY HISTORY %xFPMS* PAGE 002
INMATE ID#: O09A5824 OZZBORN, THOMAS LOCATION: RELEASED
TIER 3 INCIDENT: 05/09/15 07:45 PM CO CORNELL, HS AUBURN GENER
HEARING : 05/28/15 10:24 AM CHO BAUERSFELD, BN AUBURN GENER
APPEAL : 08/17/15 AFFIRMED DIR VENETTOZZI CENTRAL OFF
DIS.REV : 10/28/15 SHMC CAPT CAYUG SHU2O0
113.10 WEAPON 113.11 ALTERED ITEM
309 D SHU SERVICE BPTES 05/09/15 03/13/16
365 D PACKAGE COHMISSARY PHONE SERVICE DTES 05/09/15 05/08/16
180 D GOOD TIME
TIER 2 YNCIDENT: 62/26/15 09:10 AM CO SHORT, L J AUBURN GENER
HEARING : 03/03/15 10:58 AM LT OUIMETTE, M J AUBURN GENER
105.13 GANGS:
14 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 02/26/15 03/12/15
14 D PHONE SERVICE DTES 02/26/15 03/12/15
TIER 3 INCIDENT: 01/06/14:08:15 PM CO  H.RUPP ‘ELMIRA GENER
“ADDITIONAL OFFICERS: CO  J.TAYLOR . CO D.SCHRIVER
HEARING : 02/07/14 02:45 PM CHO ESGROW ELMIRA GENER
APPEAL : 04/29/14 AFFIRMED ADIR VENETTOZZI CENTRAL OFF
DIS.REV : 01/07/15 SHMC REVIEW UPSTATE SHU
116.10 LOSS/DAMAGE PROP 113.10 WEAPON 100.11 ASSAULT ON STAFF
106.10 DIRECT ORDER
12 M 27 D SHU PACKAGE COMMISSARY SERVICE DTES 01/06/14 02/02/15
12 4 27 D PHONE SERVICE DTES 01/06/14 02/02/15
64M GOOD TIME
TIER 3 INCIDENT: 09/08/12 11:45 AM CO  DUHAS UPSTATE SHU
HEARING : 09/14/12 09:02 AM CAPT T.ZERNIAK UPSTATE SHU
DIS.REV : 05/02/13 DSP DRC UPSTATE SHU
104.11 VIOLENT CONDUCT 100.13 FIGHTING 106.10 DIRECT ORDER
2M SHU PACKAGE COMMISSARY PHONE SUSPD TO 05/03/14
2M GOOD TIME
TIER 3 INCIDENT: O8/15/12 04:40 PM CO  T.MARTINEAU GRT MEAD GEN
ADDITIONAL OFFICERS: CO  C.BICKFORD
HEARING : 08/23/12 10:42 AM CHO HARVEY GRT MEAD GEN
APPEAL : 10/26/12 AFFIRMED DIR PRACK CENTRAL OFF
DIS.REV : 05/02/15 OSP DRC UPSTATE SHU
113.10 WEAPON 114.10 SMUGGLING 104.11 VIOLENT CONDUCT
100.13 FIGHTING 106.10 DIRECT ORDER
13 4 10 D SHU PACKAGE COMMISSARY SERVICE DTES 08/15/12 09/25/13
13.M 10 D.PHONE .,. rege eee we . ose SERVICE DTES 08/15/12 09/25/13
6H ‘GOOD TIME ‘ ‘ ‘ ‘
TIER 3 INCIDENT: 01/17/12 07:05 PM CO A. CHRISTON CLINTON GEN
ADDITIONAL OFFICERS: CO B. DOYLE
HEARING : 01/23/12 08:11 AM EDIR B CAMPBELL CLINTON GEN
DIS.REV : 06/06/12 DSP DRC UPSTATE SHU
113.10 WEAPON 113.16 WEAPON 114.10 SHUGGLING
6M 6 D SHU PACKAGE COMMISSARY SERVICE DTES 01/17/12 07/23/12
64M 6 D PHONE SERVICE DTES 01/17/12 07/23/12
26 GOOD TIHE
TIER 2 INCIDENT: 07/02/11 08:20 AM CO A. BASTO CLINTON GEN
HEARING : O7/07/11 12:49 PM LT J, ROCK CLINTON GEN
116.10 LOSS/DAMAGE PROP
30 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 07/02/11 08/01/11

NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

Brown v. Cornell, 9:17:cv-1036 000005
Case 9:17-cv-01036-MAD-ATB

07/09/18 SDCPO008 INMATE

INMATE ID#: D09A5824 OZZBORN, THOM

30 D PHONE
TIER 2 INCIDENT: 05/09/11 08:00
HEARING : 05/12/11 09:50
106.10 DIRECT ORDER
15 D RECREATION PACKAGE
“15 DOPHONE' - hepa
TIER 2 INCIDENT: 12/29/10 07:20
HEARING : 01/03/11 10:40
104.13 CREATE DISTURB 100.13
30 D KEEPLOCK PACKAGE
30 D PHONE
TIER 3 INCIDENT: 07/07/10 08:15
HEARING : O7/19/10 02:14
DIS.REV : 09/13/10
113.10 WEAPON 113.11
3H 7 D SHU PACKAGE
3M 7 D PHONE
24 GOOD TIME
TIER 2 INCIDENT: 02/16/10 10:05
HEARING : 02/18/10 02:00
DIS.REV : 03/05/10
116.10 LOSS/DAMAGE PROP
20 D KEEPLOCK
30 D PACKAGE COMMISSAR

NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

¥*xSUCCESSFUL PRINT COMPLETIONXxx

Document 58-13 Filed 08/31/20 Page 4 of 4

DISCIPLINARY HISTORY *FPMSx PAGE 003
AS LOCATION: RELEASED
SERVICE DTES 07/02/11 08/01/11
PM CO T. SAUNDERS CLINTON GEN
AM LT J MILLER CLINTON GEN
COMMISSARY SERVICE DTES 05/09/11 05/24/11
is ye SERVICE DTE$ 05/09/11 05/24/11
AM CO W. DURNIN CLINTON GEN
AM LT J MILLER CLINTON GEN
FIGHTING
COMMISSARY SERVICE DTES 12/29/10 01/28/11
SERVICE DTES 12/29/10 01/28/11
PM CO K. MALIK ATTICA GEN
PM CAPT BROWN ATTICA GEN
CAPT S. ECKERT COLLS SHU200
ALTERED ITEM 116.11 TAMPER WITH PROP
COMMISSARY SERVICE DTES 07/07/10 10/14/10
SERVICE DTES 07/07/10 10/14/10
PM CO GOULD SING SING GN
PM LT GEORGE SING SING GN
CAPT INGENITO ACT/DSS SING SING GN
SERVICE DTES 02/14/10 03/06/10
Y PHONE SERVICE DTES 02/14/10 03/16/10

Brown v. Cornell, 9:17-cv-1036 000006
